Pee Curiam.
The statute, ed. 1805, p. 88, contains no exception for the case of set-offs. The indorser is bound to pay all the costs that plaintiff [defendant] shall recover in the action. The indorser must be supposed conusant of the law, as he was himself a lawyer; and of the defendant’s right to plead a set-off.
The second plea goes to show that no judgment should have been rendered. It is enough for us to know that a judgment was, in fact, rendered for the defendant. We cannot, on this scire facias, inquire into the merits of that judgment.

Judgment for plaintiff.